Court of Appeals
                            Sixth Appellate District of Texas

                                   JUDGMENT


Michael Dale Thomas, Jr., Appellant                  Appeal from the 6th District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 27691).
No. 06-19-00238-CR           v.                      Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                         Stevens participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment as to count one by
changing the fine to $0.00. We also modify the certified bill of costs by changing the amount for
“Fine” to $0.00 and by changing the amount for “Total” to $693.00.. As modified, the judgment
of the trial court is affirmed.
        We note that the appellant, Michael Dale Thomas, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MARCH 26, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk